Zobel, J.
Assuming for present purposes that the Town installed the sewer pipes (or that it suffered them *625to remain on plaintiffs realty), the trespass involved constitutes an intentional tort, Edgarton v. H.P. Welch Co., 321 Mass. 603, 612-13 (1947); 1 Nolan & Sartorio, Tort Law (37 Massachusetts Practice) 53-54 (1992).
The Massachusetts Tort Claims Act, G.L.c. 258, does not apply to intentional torts, Spring v. Geriatric Authority of Holyoke, 394 Mass. 274, 284-85 (1985); Breault v. Chairman of the Board of Fire Commissioners of Springfield, 401 Mass. 26, 35 (1987).
At common law, public entities enjoyed immunity “from suit in sort claims arising from the acts or omissions of public employees.” Breault v. Chatman of the Board of Fire Commissioners of Springfield, supra, at 35.
ORDER
Accordingly, it is ORDERED that defendant Town of Arlington’s Motion for Summary Judgment be, and the same hereby is, ALLOWED.